Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


2.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	For Claim 16, it is not clear what Applicant intends to claim, i.e., a sealing composition or a kit containing a sealing composition and a flexible packaging. For the sake of compact prosecution, the instant claim is construed as a sealing composition, pending rectification.
	 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 4-6 and 8-16 are rejected under 35 U.S.C. 103 as being obvious over Fleuren (US 5 429 771).
	For Claims 1-2, 4-6, 12 and 16, Fleuren discloses an aqueous surfactant composition comprising A) a nonionic surfactant, B) an anionic surfactant and C) a suds-controlling composition containing a) 100 parts by weight of a silicone antifoam and b) from 33 to 300 parts by weight of a polyorganosiloxane polyoxyalkylene copolymer. Notably, the “sealing composition” in the preamble is merely an intended use, and does not carry any weight of patentability. (col. 8, line 54 to col. 9, line 16) A suitable silicone antifoam (I) is prepared using the following ingredients: a mixture of 61.1 parts of a trimethylsilyl end-blocked polydimethylsiloxane, 30.5 parts of a hydroxy end-blocked polydimethylsiloxane, 2.2 parts (70% in xylene) of an MQ resin, 0.87 part of potassium silanonate and 0.046 part of glacial acetic acid. 95 parts of the foregoing mixture is subsequently mixed with 5 parts of hydrophobic silica. Since from 33 to 300 parts of b) is used per 100 parts of a), in a suds-controlling composition prepared from the silicone antifoam (I), the weight ratio of [trimethylsilyl end-blocked polydimethylsiloxane + MQ resin + b)](collectively corresponding to Applicant’s Polysiloxane)/[hydroxy end-blocked polydimethylsiloxane](corresponding to Applicant’s Reactive Polysiloxane) would be from 3.1 to 11.9 ([61.1+2.2*70%+33]/30.5 to [61.1+2.2*70%+300]/30.5), which overlaps with the presently claimed range. Thus, a prima facie case of obviousness exists. Especially, Fleuren demonstrated a suds-controlling composition containing equal amounts the silicone antifoam and the polyorganosiloxane polyoxyalkylene copolymer. (col. 11, lines 6-39) In this case, the weight ratio of [trimethylsilyl end-blocked polydimethylsiloxane + MQ resin + b)](collectively corresponding to Applicant’s Polysiloxane)/[hydroxy end-blocked polydimethylsiloxane](corresponding to Applicant’s Reactive Polysiloxane) would be 5.3 ([61.1+2.2*70%+100]/30.5). This would render the foregoing obviousness even more compelling. For Claims 8, 13 and 15, the aqueous surfactant composition is substantially free of an alkoxysilane, a volatile organic component and an ultraviolet radiation absorbing agent. 	For Claim 9, the composition can further contain a colorant. (col. 9, lines 51-57) For Claims 10-11, Fleuren is silent on the presently claimed total solids and viscosities. However, the total solids and the viscosity would affect the handling properties of the composition. In other words, they are Result-Effective variables. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ a composition having whatever total solids and viscosity through routine experimentation in order to afford a composition with desired handling properties. Especially, Applicant does not show any criticalities of the total solids and viscosities. For Claim 14, since the composition renders the presently claimed one obvious, both would possess similar properties, such as stability. To this end, the compositions are indeed stable even after 5 months of aging. (col. 12, lines 3-16)
	
6.	Claims 3, 7 and 17-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Fleuren does not teach or fairly suggest the presently claimed a) alkoxy functional polysiloxane set forth in Claim 3; b) alkoxy silane set forth in Claim 7; c) method of coating a substrate set forth in Claim 17; and d) coated substrate set forth in Claim 23.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
May 18, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765